Park, C. J.,
dissenting. If, when this hearing in damages was had, there had been a statute which provided that in cases of damage to property like the present one, the cause of action Should be submitted to one jury to determine, and if they •should find the issue for the plaintiff, then the damages should be assessed by another jui-y; and, under such a statute, the .cause of action in.this case had been submitted to the first *505jury, and had been determined in favor of the plaintiff, and the hearing in damages was being had before the second jury, would the defendants be permitted to say to the' jury, as they said to the court, that they did not cause the fire which did the injury—that if the act was theirs, they were guilty of no culpable negligence in doing it—that the plaintiff himself was guilty of negligence which contributed substantially to produce the injury of which he complains ? Manifestly, these questions would have been determined by the first jury, and no court in the state would have permitted them to be controverted again before the second jury to reduce the actual damages to a nominal sum. The second jury would have jurisdiction over the amount of the damages and nothing else, and the first over the cause of action and nothing else. Whether or not the defendants caused the fire or were or were not guilty of culpable negligence in causing it, would be questions the determination of which would not tend to show, in any respect whatsoever, how much mischief was done by the fire. The question whether property was destroyed to the value of a penny, or to the value of thousands of dollars, would remain as much an uncertainty after these questions were determined as it was before. The verdict of the first jury would mei’ely determine the cause of action; and if decided in favor of the plaintiff, it would entitle him to recover nominal damages, and nothing more. The case would then stand precisely as a case of this character always stands upon a default, or a demurrer overruled. Is it possible to suggest a distinction? It must be conceded that there would be no difference whatsoever. Judge Butler, in Lamphear v. Buckingham., 33 Conn., 237, says that a defendant, by suffering a default or demurring to a declaration, conclusively admits every element of the cause of action. It is manifest that the verdict of the first jury, in the case supposed, could not more conclusively establish the existence of the same elements.
Suppose that a defendant should suffer a default, in a case like this, under such a statute as I have suggested. Clearly the default would dispense with the trial of the cause of action by the first jury; showing that nothing more and nothing *506less would be established by a Verdict at their hands- than would be established by the default.
Now, if in the case first Supposed the defendants would not be permitted again to controvert on the hearing in damages the claim that they caused the fire or were guilty of negligence in the matter, in order to reduce the damages to a nominal sum, how can it be done in the case under consideration, where the defendants have suffered a default, thereby admitting the cause of action as conclusively as it could have been established by the verdict of a jury ? The claim that it may be done in cases of this character is based on -the fact that in such cases the default simply admits a cause of action, which carries with it a nominal sum in damages; the argument being, that on the inquest in damages the defendant may prove any fact tending to show that in justice the plaintiff ought not to recover a greater sum in damages than the default admits, that is, a nominal sum. But the reason why a default in such cases carries with it a nominal sum in damages, is, that it cannot be judicially known before the inquest in damages whether the plaintiff has in fact suffered to a greater extent than that amount. The law never knows the existence of a fact until it is duly admitted or regularly proved in due course of trial. Every trial has regular stages of progression. Take, for instance, the case under consideration. The defendants are charged with setting fire to the plaintiff’s wood-lot, which did him a large amount of damage. On the trial the questions first in order are—was the wood-lot set on lire—did the defendants set the fire—were they guilty of negligence in so doing. These questions must be settled in favor of the plaintiff, before the law will hear any thing whatever concerning the damages. They may be so settled by a default, which admits the allegations to be true; they may be so settled by the verdict of a jury, or by the inquest of a court. When these questions are determined in favor of the plaintiff in some one of these modes, and it matters not which, the law still knows nothing about the damages, farther than what necessarily follows from the settlement of these questions in favor of the plaintiff, to wit, that some damage must he *507■awarded the plaintiff. Whether the fire was immediately extinguished after it commenced, or whether it burned over a large extent of territory and 'did the plaintiff great damage, the law is in utter ignorance. Consequently, if nothing more appears in the case, the law will award the plaintiff such damages only as it knows to have been sustained, namely, nominal damages, but it will give the plaintiff an opportunity to show what damage he has in fact suffered at the hands of the defendants. When this stage in the trial has been reached, may the defendants go back and controvert again the questions which have just been settled in favor of the plaintiff, and which necessarily must be settled before the hearing in damages can be had ? The absurdity of holding that the defendants set the fire in one part of the case, and did not set it in another; that the defendants were guilty of negligence .in one part of the case, and were not guilty of it in another; that the plaintiff was free from negligence in one part of the case, and brought the mischief upon himself in another; ought to be sufficient in itself for the rejection of the doctrine, if there was no other objection. But, suppose the questions are settled again, and settled in favor of the defendants, would they be settled more conclusively than they were before ? If so, how ? and which settlement shall we take ? Both settlements are said to be conclusive. Shall we take the last ? If so, why ? It would seem that one settlement ought to balance the other, and leave nothing settled; which would require another settlement in order to determine the questions. Again, it is everywhere held that a default admits the cause of action alleged in the declaration. The cause of action alleged is liability in damages for the actual injury done by the fire. The default therefore admits a liability coextensive with the actual injury committed, whatever it may be found to be on the inquest in damages. It conclusively admits a nominal sum, because the damage can never be less; but inasmuch as it may be more, it leaves the question of how mueh more to be determined by the proof. Now the acts of the defendants alleged and admitted did actual damage to the plaintiff to the extent of *508four hundred dollars. It follows, therefore, that if the defendants are liable at all, their liability cannot stop short of the entire amount.
Again, the defendants committed one wrongful act, and the damage resulting from it is one entire sum. Every part of it is like every other. No distinction whatever can be made. It is one integral thing, indivisible and indisseverable, as much so as a note of four hundred dollars. Where can one draw a line through this sum, and say with any reason that liability is on the one side and non-liability on the other; One might as well draw a line through the note and say the liability of the defendant extends to fifty dollars of it but not to the rest. This would be as consistent as to say, when one fire did the entire mischief, that the defendants caused the fire to the extent of fifty dollars of the damage and no more.
Again, whatever damages are awarded in cases of this character, must be awarded within the cause of action alleged-. The damages must be consistent with the declaration. What are the fifty dollars in this case awarded for ? Not for the damage done by the fire, for that was a much larger sum; What then is this sum for ? It is said that the defendants were not in fact liable for the fire; but, inasmuch as they admitted liability to the extent of a nominal sum, therefore they must pay that sum, not as damages resulting from their ■liability for the fire, for that would make them liable for the entire amount, but because of their admission of liability when in fact they were not liable. It follows then that the damages awarded are not consistent with the cause of action alleged, which charges the defendants with liability for the fire, and seeks only to recover damage done by the fire, resulting from such liability.
But it is said that, however this case may stand upon principle, the rule claimed has been well established in this state ever since the case of Havens v. The Hartford & New Haven R. R. Co., 28 Conn., 69. The declaration in that case charged the defendants with the commission of many wrongful acts, whereby the plaintiff was injured in his person and property. Proof of any one of the wrongful acts would have *509sustained the declaration. The demurrer therefore only admitted some one of them, and on the inquest in damages the others manifestly could have been denied. Judge Ells-worth, in giving the opinion of the court, and while enumerating the wrongful acts, says:—“ The tearing of the plaintiff’s coat, the putting the hands violently upon his person, the raising him from the seat, or the attempt to eject him from the car; each would sustain the action; and therefore only one is proved by the verdict or demurrer, and not even that specifically.” What would have been the decision of that case if there had been but one wrongful act charged, which injured the plaintiff’s property a certain amount ? The case of Daily, Admr., v. The New York & New Haven R. R. Co., 32 Conn., 356, is distinguishable from the present case in this; that was an action for an injury to the person of the plaintiff’s intestate, and this is for an injury to the plaintiff’s property. It is true the distinction in this respect is not very marked. But property has a market value, and when it is destroyed money can make good the damage; it is merely a substitution of one kind of property for another. This is not the case with an injury to the person. In such cases the question is never asked, how much value was destroyed by the personal injuries inflicted. The loss of an arm or a leg can never be made good by a sum of money, like injuries to property. Therefore any sum awarded in damages in such cases would be consistent with the cause of action alleged. But where property is destroyed worth ten thousand dollars, if the defendant is liable at all, his liability extends to the entire amount. Nominal damages would not be consistent with the declaration, for the declaration asks damages for the injury inflicted. It is not pretended that the nominal damages awarded in the case under consideration, are awarded for the damage done by the fire. The court has found that those damages are four hundred dollars. The nominal sum was awarded after it was judicially known how much the actual damages were, and cannot possibly therefore have been awarded as compensation for the fire, which the declaration only seeks to recover. I think the principle of the case last *510cited ought not to be extended, as it necessarily will be in some degree, by applying it to the present case.
The principle of the case of Lamphear v. Buckingham, before referred to, is in accordance with the doctrine herein expressed. The defendants sought, on the hearing in damages in that case, to reduce the damages to a nominal sum, by showing that they were not in fault in the acts which caused the injury. The action was brought upon the statute* which fixed the damages to be recovered in cases coming within its provisions at a sum discretionary with the court, from one thousand to five thousand dollars. The court held that nominal damages would not be consistent with the .cause of action alleged, which the demurrer conclusively admitted; The only difference between that case' and the present one is, that in that case the damages were liquidated to the extent of one thousand dollars at the time the demurrer was filed, while in this case the damages were wholly unliquidated at the time the default was entered. But does it make any difference in principle at what stage of a trial the damages become liquidated ? When the demurrer and default were entered the cause of action in either case was alone before the court. Can it make any difference whether or not the defendant knows what the damages will be at the time he suffers a default ? If he knows, the case cited declares that he conclusively admits the amount. If he does not know at the time, but knows there will be a hearing in damages by which the amount will be determined, does he not admit the amount to be determined* as much as he would if the amount was then known? A defendant by suffering a default merely chooses between two modes of assessing the damages. If he does not suffer a default the jury will assess the damages. If he does the court will do it. And this is all the difference it makes in this part of the case.-
According to the doctrine proposed to be established in this case, nominal damages should have been awarded in the case last cited. The case did not come within the provisions of the statute when it appeared on the hearing in damages that the defendants were not in fault in the matter complained of, *511and they should not therefore have been visited with the statutory damages. But it is said that the defendants admitted that the case was within the statute and could not withdraw the admission. Yery true. So they admitted in the case under consideration, that the case was within the common law requiring damages for the injury committed; and how can they withdraw the admission ? If the actual damage can in one case be reduced from a fixed and definite sum required by the common law, to a nominal amount, by showing that the defendants were not in fault, why cannot the damage in like manner be reduced to a nominal sum in the other?.
These remarks apply with equal force to the case of Carey v. Day, 36 Conn., 152.
The case under consideration is the first in our reports, where the principle adopted by the court has been applied to a case of injury to property, which is in the nature of a money demand. Property has been destroyed which has a market value in money, and the object of the suit is to replace the lost property by its equivalent in money—one species of property for another. Actual damage is the lowest estimate of damage known to the law which can be assessed, where there is liability at all. The defendants by their default admitted their liability for the damage done. And I am unable to see how a nominal sum can be awarded in the place of the four hundred dollars which is found to be the actual damage.
In this opinion Granger, J., concurred.